CONCURRING OPINION
Donlon, Judge:
It is difficult to understand why any plaintiff should find himself in the position of plaintiffs here and in Berkery, Inc., et al. v. United States, 47 Cust. Ct. 102, C.D. 2287, recently decided.
Clerical error in appraisement may be corrected, even after liquidation. Congress has so provided; but an importer must follow the procedure Congress established in order to invoke the jurisdiction of this court in such a case. This the plaintiffs in the Berbery case did not do. This plaintiff here has not done.
Whatever our jurisdiction may toe for repair of injury arising from clerical error on the part of the collector in liquidation, properly protested, it seems clear that after appraisement has become final, there may be no change in that appraisement save only where a plaintiff has “brought to the attention of the customs service” a clerical error in the appraisement, within the terms specified by Congress in section 520, Tariff Act of 1930, as amended, and then has duly protested the collector’s “refusal to reliquidate” to correct the alleged error.
A statutory right has seldom been more cogently stated by Congress. This right, for the correction, subsequent to liquidation, of a clerical error that exists in the underlying appraisement, is a right importers did not enjoy until Congress conferred it. It is the single exception to the rule preserving finality of a valid, even though erroneous, appraisement.
Authority for the correction of clerical error in an appraisement was conferred by Congress on the customs service, not on this court. It is the refusal of the customs service to reliquidate to correct the clerical error which, duly protested, invokes the jurisdiction of this court. The remedy, when the facts of record developed support such protest, is a judgment order of the court directing the reliquidation.
The protest here states no cause of action. There is no showing that the plaintiff has complied with section 520, nor that what it protests is the collector’s refusal to reliquidate to correct the alleged clerical error in the appraisement, theretofore duly and timely brought to his attention pursuant to section 520. To the contrary, it appears that plaintiff merely protests the original liquidation, without any showing of compliance with section 520, of the collector’s “refusal to reliquidate,” and protest of such refusal.
*163The court has no jurisdiction under these circumstances. For the reasons I have stated, the protest must be dismissed. Lacking jurisdiction, any discussion of the merits of the protest or its sufficiency in other respects is obiter dicta.